Title: To George Washington from George Clinton, 7 October 1779
From: Clinton, George
To: Washington, George


        
          D’r Sir,
          Pokeepsie [N.Y., 7] Oct’r 1779.
        
        Immediately on the Rec’t of your first Letter intimating that it might be necessary to reinforce your Excellency by a formidable Body of the State Militia, I recommended to the Legislature the enact’g such Laws as sho’d appear adequate to this Purpose as well as for draw’g forth new Supplies of Provision on this extraordinary occasion. Since which I have been favored with a Copy of the act of Congress of the 26 ult. on that Subject (a Duplicate of which you inclose me) & have laid it before the Legislature, and as they discover the most chearful Disposition for promoting this Service I have not the least Doubt but they will adopt the most vigorous measures. Notwithstand’g the peculiar Situation of the State, I have not to complain of the Number of Men which your Excellency has required of us, and I flatter myself with the Hope that no Failure will take Place, for want of a prompt & full Compliance on our Part & it shall be my first Business to issue the necessary Orders and my greatest Care to see them carried into effectual Execution. I think it proper however to mention to your Excellency, that we will not be able to take the Field with Tents & Camp Kettles as what we have had of these articles has been long since expended or delivered over to the Continent and we have not had it in our Power to replace them. Exclusive of the Flour & Wheat which the Legislature have by Law enabled the Commissary to furnish the Army with it is proposed that the militia provide themselves with 40 Days Flour, as it is thought they may be able to draw this Supply from their

own private Stock without interfering with such as the Commissary may be able to collect.
        
          [G.C.]
        
      